PER CURIAM.
Appellant has filed his notice of appeal appealing an order of the trial court denying his motion under Criminal Procedure Rule 1.850, 33 F.S.A. The sole point raised by appellant’s motion is that he was charged with a capital offense and admits that he was represented at all times by an assistant public defender; however, he contends that the public defender or his assistants are not authorized under the law to represent a defendant charged with a capital offense.
This contention, of course, is completely devoid of any merit and is so untenable as to make this appeal frivolous.
For the foregoing reason the appeal is dismissed ex mero motu.
HOBSON, C. J., and LILES and Mc-NULTY, JJ., concur.